Citation Nr: 0302078	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  02-03 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post myocardial infarction with coronary artery angioplasty 
and stent placement, currently rated as 30 percent disabling.  

2.  Entitlement to a higher initial evaluation for frostbite 
of the left hand with residual of mild edema, claimed as 
frostbite of the hand and feet and swollen fingers, currently 
rated as 10 percent disabling.  

3.  Entitlement to a higher initial evaluation for frostbite 
of the right hand with residual of mild edema, claimed as 
frostbite of the hand and feet and swollen fingers, currently 
rated as 10 percent disabling.  

4.  Entitlement to a higher initial evaluation for hiatal 
hernia with acid reflux, currently rated as 10 percent 
disabling.  

5.  Entitlement to a higher initial evaluation for bilateral 
knee strain with degenerative changes, currently rated as 10 
percent disabling.  

6.  Entitlement to a higher initial evaluation for left 
shoulder strain with mild degenerative changes, currently 
rated as 10 percent disabling.  

7.  Entitlement to a higher initial evaluation for adjustment 
disorder with depressed mood, current rated as noncompensably 
disabling.  

8.  Entitlement to service connection for frostbite of the 
feet.  

(The issue of entitlement to service connection for lost sex 
drive (impotence) will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran also raises the issue of entitlement to an 
increased initial evaluation for a right ankle disorder, 
currently rated as 10 percent disabling.  This issue has not 
been adjudicated or developed for review on appeal and is 
referred to the RO for action deemed appropriate.  

In a statement received in May 2002, the veteran stated that 
the record showed that his disabilities warranted "full 
disability."  To the extent that this can be construed as a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
the RO should take any action deemed appropriate.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for lost sex drive 
(impotence) pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected heart condition is manifested by a 
workload limit of 7 METs; however, congestive heart failure, 
left ventricular dysfunction, or an ejection fraction of 30 
to 50 percent is not shown.  

3.  Frostbite of the left and right hands is manifested by 
mild edema of all five fingers of each hand, but tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities are not 
shown in either hand.  

4.  The service-connected hiatal hernia with acid reflux is 
manifested by symptoms of regurgitation and pyrosis, but 
other symptoms productive of considerable impairment of 
health are not shown.  

5.  There is x-ray evidence of degenerative changes in both 
knees and range of motion is normal.  Complaints of pain are 
not supported by objective evidence.

6.  The veteran is right handed.  

7.  The left shoulder disability is manifested by 
degenerative changes on x-ray examination, limitation of 
shoulder motion with abduction to 100 degrees, and tenderness 
only on extremes of range of motion.  

8.  Prior to October 2, 2000, the service-connected 
psychiatric disorder was manifested by a somewhat anxious 
mood, some sleep disturbance, and worry over the future, but 
the veteran's GAF score ranged from 80 to 85, and 
psychotropic medication was not prescribed.  

9.  On October 2, 2000, treatment with Prozac was initiated 
for control of the veteran's service-connected psychiatric 
symptoms.  

10.  It is not shown that the veteran has residual disability 
of the feet due to frostbite in service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for status post myocardial infarction with coronary 
artery angioplasty and stent placement have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7006 (2002).  

2.  The criteria for an initial evaluation in excess of 10 
percent for frostbite of the left hand with residual of mild 
edema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7122 (2002).  

3.  The criteria for an initial evaluation in excess of 10 
percent for frostbite of the right hand with residual of mild 
edema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7122 (2002).  

4.  The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia with acid reflux have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346 (2002).  

5.  The criteria for an initial evaluation in excess of 10 
percent for bilateral knee strain with mild degenerative 
changes have not been met since the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5003, 5010, 5257, 5260, 5261 (2002).  

6.  The criteria for an initial evaluation in excess of 10 
percent for left shoulder strain with mild degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5201 (2002).  

7.  The criteria for a compensable evaluation for adjustment 
disorder with depressed mood from October 18, 1999, to 
October 2, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9440 (2002).  

8.  The criteria for a 10 percent evaluation for adjustment 
disorder with depressed mood, effective from October 2, 2000, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9440 (2002).  

9.  Frostbite of the feet was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See also 38 C.F.R. §§ 
3.102, 3.156, 3.159, and 3.326) (2002) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except for the 
amendment relating to claims to reopen previously denied 
claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In March 2002, the RO provided the veteran and his 
representative with a statement of the case.  This document 
set forth the legal criteria governing the claims now before 
the Board, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claims.  In addition, the statement of the case set forth the 
regulations implementing the VCAA, including the provisions 
of 38 C.F.R. § 3.159(b)(1).  

Moreover, in correspondence dated in April 2001, the RO 
notified the veteran of the enactment of the VCAA and of the 
information and evidence necessary to substantiate his 
claims.  The April 2001 letter also essentially informed the 
veteran which evidence, if any, should be obtained by him and 
which evidence, if any, VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record demonstrates that VA has informed the 
veteran of the type of information and evidence necessary to 
substantiate his claims and of the respective 
responsibilities of the VA and the veteran in obtaining or 
presenting evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The RO has obtained the 
extensive service medical records, pertinent reports of VA 
examination performed by QTC, and outpatient treatment 
reports identified by the veteran.  In August 2001, the 
veteran forwarded copies of treatment reports from Martin 
Army Community Hospital and indicated that he had been unable 
to secure copies of other medical records.  The record 
indicates that treatment reports were not obtained from 
Columbus Cardiology Associates for the period from February 
to July 2001.  However, there is no indication that those 
reports would contain reports of the kinds of testing 
performed on VA examinations to specifically measure the 
functional capacity of the heart, which is the basis of 
rating the service-connected heart disorder under Diagnostic 
Code 7006.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded general medical and psychiatric examinations in 
July 1999.  The general medical examination included a number 
of diagnostic tests and x-ray studies, which have been 
supplemented by the reports of more recent outpatient 
treatment.  It thus appears that the issues have been 
developed to the extent possible and are ripe for decision.  
The duty to assist is not invoked where, as here, "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The record shows that the original claim for service 
connection for the disabilities at issue on this appeal was 
received in June 1999, while the veteran was still on active 
duty, and granted by a rating decision dated in December 
1999.  The veteran disagreed with the evaluations assigned, 
and this appeal ensued.  

The veteran's claims for higher evaluations for the 
disabilities now before the Board are original claims that 
were placed in appellate status by his disagreement with the 
initial rating awards.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings may be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

A.  Status post myocardial infarction with coronary artery 
angioplasty and stent placement

The veteran's heart disease has been rated as 30 percent 
disabling under Diagnostic Code 7006 since separation.  

Under Diagnostic Code 7006, a 100 percent evaluation is for 
assignment during and for three months following a myocardial 
infarction documented by laboratory tests.  Thereafter, with 
a history of documented myocardial infarction resulting in:  

Chronic congestive heart failure; or a workload of 3 
metabolic equivalents (METs) or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent evaluation is 
warranted;  

More than one episode of acute congestive heart failure 
in the past year; or a workload of greater than 3 METs 
but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 
to 50 percent, a 60 percent evaluation is warranted;  

A workload of greater than 5 METs but not greater than 7 
METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray, a 30 percent evaluation is 
warranted.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  38 C.F.R. § 4.104, Note 2 before 
Diagnostic Code 7000 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes 7005 and 7007 do not 
require, in order for a claimant to receive a 60 percent 
rating based on left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a separate showing of left 
ventricular dysfunction in addition to an ejection fraction 
of 30 to 50 percent.  Otero-Castro v. Principi, 16 Vet. App. 
375, 382 (2002).  The criteria for a 60 percent rating under 
Diagnostic Code 7006 are identical to those contained in 
diagnostic codes 7005 and 7007.  

The record shows that the veteran sustained a myocardial 
infarction in service for which he underwent an angioplasty 
and stent placement.  On QTC examination in July 1999, he 
said that he would develop angina when walking more than half 
a mile.  The angina resolved with rest.  On examination, he 
was 6 feet, 3 inches tall and weighed 330 pounds.  His blood 
pressure was 120/88 sitting.  His regular medications 
included Norvasc, Zantac, Lipitor, and Lopressor.  His heart 
had a regular rate and rhythm with normal apex beat sounds.  

The evidence with respect to the veteran's service-connected 
heart condition does not show a level of severity that meets 
or more nearly approximates the criteria necessary for a 60 
percent evaluation.  See 38 C.F.R. § 4.7.  There is no 
evidence of congestive heart failure, left ventricular 
dysfunction, or an ejection fraction of 30 to 50 percent.  
Chest x-rays, including those performed on QTC examination in 
July 1999, have not shown cardiomegaly.  

The addendum to the report of a service Medical Evaluation 
Board indicates that the maximum workload obtained on a 
stress test in July 1998 was 10 METs.  The report of a 
Physical Evaluation Board dated in July 1999 shows that the 
veteran achieved 9.4 METs on exercise testing.  The QTC 
examiner stated that the veteran had a negative stress 
electrocardiogram (EKG) with a METs level of 7.  A stress EKG 
performed at Martin Army Community Hospital in November 2000 
showed a maximum workload of 9.7 METs.  As these workload 
levels clearly exceed 5 METs, they do not support an 
evaluation higher than that already assigned.  It follows 
that the claim for an initial higher rating for the service-
connected heart disorder must be denied.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

In so deciding, the Board recognizes that the veteran 
believes that his service-connected heart disorder is more 
severely disabling.  He notes that his heart disease has 
caused a deterioration in his lifestyle and that he perspires 
heavily for no reason doing a simple task such as sitting 
down to tie his shoes.  He states that he has severe 
shortness of breath and heavy perspiration when he walks up a 
flight of stairs.  There is no reason to doubt these claims, 
but the service-connected evaluation is based on objective 
criteria shown by such procedures as EKG stress tests.  The 
Board must apply the rating criteria to the objective 
evidence shown by tests, despite the evident discomfort and 
concern voiced by the veteran.  The Board notes in this 
regard that the rating schedule is designed to compensate for 
average impairments of earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 
(emphasis added).  

B.  Frostbite of the left and right hands, with residual of 
mild edema

Each of the veteran's hands has been rated 10 percent 
disabling under Diagnostic Code 7122 since separation for 
frostbite with residual of mild edema.  

Under Diagnostic Code 7122, a 10 percent evaluation is 
warranted for cold injury residuals with arthralgia or other 
pain, numbness, or cold sensitivity of affected parts.  A 20 
percent evaluation is warranted for cold injury residuals 
with arthralgia or other pain, numbness, or cold sensitivity 
plus tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation requires that cold 
injury residuals be manifested by arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: Tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

On QTC examination in July 1999, the veteran complained of 
constant pain and stiffness in both hands.  The examiner 
noted that the veteran had mild frostbite in the early 1980s 
but said that the veteran had indicated that he had no 
further problem until after his myocardial infarction in 
1996.  The veteran denies this and claims that his cold 
injury existed prior to his heart attack and persists now.  
He says that he has full range of motion of his fingers only 
after a period of massaging and manually flexing his hands 
and fingers.  

However, the examination disclosed only mild symptoms with 
respect to frostbite of the left and right hands.  There was 
mild edema of all five fingers of both hands, but deep 
circulation was intact and there were no signs of stasis 
dermatitis.  The veteran could make a fist, and the tips of 
the fingers could approximate the median transverse fold of 
the palm at a distance of 31/4 inches bilaterally.  He had 
normal hand strength.  The pertinent diagnosis was mild 
frostbite of both hands, with residual of mild edema.  

The medical evidence of record shows that the veteran has 
only mild residuals of frostbite of his hands consisting of 
mild edema of the fingers on both hands.  There is no medical 
indication that he has tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the hands such as to warrant a 
higher initial evaluation for either hand under Diagnostic 
Code 7122.  

As the preponderance of the evidence is against the claims 
for increased initial evaluations for residuals of frostbite 
of the left and right hands, the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

C.  Hiatal hernia with acid reflux

The veteran's hiatal hernia with acid reflux has been rated 
10 percent disabling under Diagnostic Code 7346 since 
separation.  

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted for hiatal hernia with two or more of the symptoms 
required for a 30 percent evaluation, but of lesser severity 
than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

On QTC examination in July 1999, the veteran indicated that 
he had been diagnosed with reflux esophagitis and hiatal 
hernia in 1997 and that he was treated with Zantac, which 
improved the condition.  He stated that he had daily 
indigestion and more significant reflux esophagitis about 
three times a week.  The reflux esophagitis resolved with 
rest, Zantac and Pepto-Bismol.  On examination, there was no 
evidence of ascites or superficial veins.  The abdomen was 
soft and nontender without organomegaly.  No striae were 
present.  There was no evidence of any hernia.  An upper 
gastrointestinal series (UGI) in July 1999 showed a sliding 
hiatal hernia with mild esophageal reflux to the mid-thoracic 
region (as well as jejunal diverticulosis).  Subsequent 
outpatient treatment reports from Martin Army Hospital show 
that the veteran was being treated with Prilosec.  

While the record shows symptoms of regurgitation and pyrosis, 
there is no indication of difficulty swallowing, nor are the 
veteran's symptoms shown to be accompanied by substernal or 
arm or shoulder pain.  Indeed, the evidence does not 
demonstrate that the service-connected hiatal hernia with 
acid reflux is productive of considerable impairment of 
health.  Nor is there any evidence of symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  

The evidence preponderates against the claim for an increased 
initial rating for the service-connected hiatal hernia with 
acid reflux.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. at 54-58.  

D.  Bilateral knee strain with degenerative changes

The service-connected bilateral knee strain with degenerative 
changes has been evaluated as 10 percent disabling under 
Diagnostic Code 5010 since separation.  

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

On QTC examination in July 1999, the veteran reported that he 
had had intermittent dull pain in both knees without trauma.  
He reported that he was not under treatment for his knees.  
There was full range of motion of the knees, with flexion to 
140 degrees and extension to zero degrees.  The normal range 
of motion of the knee is from zero of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Veterans Appeals held that in evaluating a service-connected 
joint disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  When seen at a service department clinic in April 
2000, the veteran complained of knee pain that had never been 
that bad.  He said that it was a 10 on a scale of one to 10.  
He said that he had had constant pain in his knees for a long 
time but that the pain had never been this bad.  The Board 
notes, however, that on the QTC examination, there was no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  His posture and gait 
were normal.  The motor function of the lower extremities was 
within normal limits, and reflexes of the knees were 1+ and 
symmetrical.  Although the later evidence suggests increasing 
knee pain, there is no evidence to show that the pain has 
actually resulted in limitation of motion of either knee.  
The Board notes that the provisions of 38 C.F.R. § 4.40 
require that functional loss due to pain be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Thus, an increased initial evaluation under 
diagnostic codes 5260 (for limitation of flexion) or 5261 
(for limitation of extension) is not for application.  

Although the veteran reported on QTC examination in July 1999 
that his knees would occasionally buckle, there is no 
objective evidence of dislocation of the semilunar cartilage 
such as to warrant a 20 percent rating under Diagnostic Code 
5258.  The Drawer and McMurray tests were negative for both 
knees, and, as indicated, the examiner found no other 
evidence of knee instability.  There is thus no basis for an 
increased initial rating under Diagnostic Code 5257.  

Although arthritis has been visualized in both knees, 
instability of the knees has not been demonstrated, and the 
range of motion of each knee does not meet the criteria for a 
zero percent rating under the applicable diagnostic codes 
(5260 and 5261).  Accordingly, separate compensable 
evaluations under diagnostic codes 5003 for arthritis and 
5257 for knee instability are not warranted because 
additional disability is not demonstrated.  VAOPGCPREC 23-97; 
see VAOPGCPREC 9-98.  

For the purpose of rating disability from arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45(f).  The record indicates 
that a 10 percent evaluation was assigned for bilateral knee 
disability because degenerative changes were visualized in 
both knee joints and there was no limitation of knee motion 
present in either major joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  A 20 percent evaluation is not for 
application under Diagnostic Code 5003 because the evidence 
does not demonstrate the presence of occasional 
incapacitating exacerbations.  

The veteran's current compensable evaluation is assigned 
under Diagnostic Code 5003 because he has x-ray evidence of 
arthritis, but his range of motion is full and unlimited, and 
there is no objective evidence of pain with motion.  Thus, 
his rating contemplates the painful motion of which he 
complains, but for which there is no objective evidence.  See 
38 C.F.R. § 4.59 (painful motion is an important factor of 
disability, and indications of pain on motion or manipulation 
should be carefully noted).  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417, 421 (1995).  The veteran complained of severe 
knee pain bilaterally when seen at a service outpatient 
clinic in April 2000.  However, objective evidence to support 
this reported level of pain is utterly lacking.  The 
veteran's bilateral knee disability is appropriately 
evaluated as 10 percent disabling under Diagnostic Code 5003, 
and the preponderance of the evidence is against assigning a 
higher evaluation.

E.  Left shoulder strain with mild degenerative changes

The service-connected left shoulder strain with mild 
degenerative changes has been evaluated as 10 percent 
disabling under Diagnostic Code 5010 since separation.  

The x-rays of the left shoulder on QTC examination in July 
1999 confirmed the presence of degenerative changes in the 
left shoulder at the acromioclavicular joint, which the 
radiologist described as mild, but no fracture or dislocation 
was visualized.  

On QTC examination, the veteran said that he noticed pain in 
his left shoulder in 1994 while abducting the shoulder after 
being tackled in a football game.  He said that he continues 
to have pain when reaching over his head.  The examiner 
stated that the veteran was right handed.  On active range of 
motion, he had forward flexion of the left shoulder to 120 
degrees and abduction to 100 degrees without pain.  He had 
external rotation to 60 degrees and internal rotation to 70 
degrees with pain.  Normal range of motion of the shoulder on 
forward elevation (flexion) is from zero degrees (arm at 
side) to 180 degrees (arm straight overhead); 90 degrees of 
flexion is achieved when the arm is parallel with the floor.  
38 C.F.R. § 4.71, Plate I.  Normal abduction of the shoulder 
is from zero degrees to 180 degrees.  Id.  Normal internal or 
external rotation of the shoulder is from zero degrees to 90 
degrees.  Id.  

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to the shoulder 
level or to midway between the side and shoulder level; a 30 
percent evaluation requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  It is clear from the examination findings, however, 
that the demonstrated limitation of motion of the left 
shoulder does not meet or more nearly approximate the 
criteria for a 20 percent evaluation under Diagnostic Code 
5201.  See 38 C.F.R. § 4.7.  Even if the factors addressed in 
DeLuca were considered, the resulting limitation would not 
result in any higher evaluation because the examiner found 
some tenderness only on extremes of range of motion.  See 
38 C.F.R. § 4.40.  The QTC examiner found, moreover, that 
there was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness of the left 
shoulder.  Motor function of the upper extremities was within 
normal limits, and the veteran's reflexes were 1+ and 
symmetrical.  There is therefore no basis for an increased 
initial rating under the provisions of  38 C.F.R. § 4.45.  

Because there is no evidence of ankylosis of the shoulder, 
Diagnostic Code 5200 is not for application.  Ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992); Dorland's Illustrated Medical 
Dictionary 86 (28th ed. 1994).  Because there is no evidence 
of dislocation, malunion or nonunion of the shoulder joint, 
diagnostic codes 5202 and 5203 are likewise not for 
application.  

The 10 percent evaluation appears to be based on the fact 
that the shoulder is a major joint, 38 C.F.R. § 4.45(f), 
degenerative changes have been visualized in the shoulder 
joint, and limitation of motion is present but 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Accordingly, a 10 percent evaluation is not for application 
under the provisions of 38 C.F.R. § 4.59 and Diagnostic Code 
5003 because any such rating would contravene the rule 
against pyramiding, which precludes evaluation of the same 
disability by multiple diagnostic codes in order to 
artificially inflate the service-connected rating.  See 
38 C.F.R. § 4.14 (2002).  

The Board concludes that the preponderance of the evidence is 
against the claim for a higher initial rating for left 
shoulder strain with mild degenerative changes.  See Gilbert 
v. Derwinski, 1 Vet. App. at 54-58.  

F.  Adjustment disorder with depressed mood

The veteran's adjustment disorder with depressed mood has 
been rated noncompensably disabling under Diagnostic Code 
9440 since separation.  

A zero percent evaluation is warranted under Diagnostic Code 
9440 when a mental condition has been formally diagnosed but 
the symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent evaluation contemplates 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and inability to 
perform occupational tasks only during periods of significant 
stress, or symptoms that are controlled by continuous 
medication.  A 30 percent evaluation is warranted when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9440.  

On QTC psychiatric examination in July 1999, the mental 
status examination was entirely unremarkable except for a 
somewhat anxious mood.  The examiner noted that the veteran 
was cooperative and friendly, was not depressed, and that his 
affect was appropriate.  His speech was clear, coherent and 
goal oriented.  He denied any hallucinations or delusions.  
He also denied any suicidal or homicidal thoughts, intentions 
or plans.  His insight and judgment were good.  His memory 
was intact, and his attention and concentration were good.  
He did not have any obsessive ritualistic behavior.  

The examiner remarked that the veteran had been suffering 
from mild reactive depression and anxiety because of his 
myocardial infarction in May 1996.  The examiner noted that 
the veteran developed symptoms of depression and anxiety a 
few months previously, when he was informed that he would be 
relieved from military duty due his medical condition.  (The 
record shows that he was medically retired from service due 
to his heart condition.)  The examiner noted that the veteran 
had wanted to advance in his Army career and that he now 
worried about his heart condition and his finances.  

Although an adjustment disorder with depressed mood was 
diagnosed on Axis I, the examination findings indicate that 
the veteran's psychiatric impairment was not severe enough to 
interfere with occupational and social functioning.  The 
record shows that his occupational impairment was due mostly 
to his heart condition.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 80 to 85.  GAF is a 
scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The 
GAF score assigned in July 1999 indicated only minimal 
symptoms with essentially good functioning in all areas.  
Indeed, this is consistent with the veteran's own surprise at 
hearing that he had been scheduled for a psychiatric 
examination, as he believed, according to the examiner, that 
he had no need to adjust to anything and thought that he had 
no mental problems.  Although he admitted to feeling 
depressed and "stressed out," he also said that these 
problems did not bother him too much.  Because of his pending 
medical retirement, he said that he worried a lot about 
everything and indicated that he had some trouble sleeping.  
He also reported that he and his spouse had begun having some 
problems because he could not do many of things he used to do 
in the past, but he characterized problems as minor.  He 
said, however, that his spouse felt disappointed and that, as 
a result, he felt somewhat guilty.  However, his appetite was 
good, his memory was good, and his attention and 
concentration were fair.  He said that he had never seen a 
psychiatrist before.  

The record shows that, initially, the veteran's psychiatric 
impairment was nil.  However, the record also shows that on 
October 2, 2000, treatment with Prozac was initiated for the 
veteran's depression, which of course is part and parcel of 
his service-connected psychiatric disorder.  The record shows 
that he has continued to be prescribed Prozac for control of 
his service-connected symptomatology.  It follows that a 10 
percent evaluation, but no higher, is warranted under 
Diagnostic Code 9440, effective from October 2, 2000, when 
treatment with Prozac was begun.  Although the veteran 
claimed in May 2002 that his psychiatric symptoms had 
significantly worsened and included social isolation, 
suicidal ideation, easy irritability, and recurring anxiety 
attacks and mood swings, the QTC psychiatric examination and 
the later outpatient treatment reports do not reflect 
psychiatric impairment of the severity claimed.  

Service Connection for Frostbite of the Feet

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

Although the service medical records refer to frostbite of 
the feet by history and show that the veteran complained of 
numbness and tingling of the feet when seen at a service 
clinic in 1986, the QTC examination did not find any 
residuals of frostbite of the feet when the veteran was 
examined in July 1999.  Only pes planus was found.  The 
evidence received since the QTC examination is silent as to 
any current residuals of frostbite of the feet.  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury is not entitled to 
service connection unless chronic residuals constituting a 
disability result therefrom.  The Court of Appeals for 
Veterans Claims has specifically so held.  In affirming a 
Board decision denying an application to reopen a claim of 
entitlement to service connection for spinal meningitis and 
denying an original claim for service connection for 
residuals of frozen feet, the Court stated:  "[The veteran] 
is apparently of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).  See also Degmetich v. Brown, 
104 F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must have 
disability at time of application for benefits and not merely 
findings in service).  

The veteran contends that he had the same problems in service 
with his feet as with his hands, that he has continuous 
sweating of the feet with cold sensitivity, numbness and 
tingling, and that some of his toenails have become brittle, 
cracked and discolored.  He states that his feet are 
constantly peeling in patches from the bottom and along the 
sides of his feet.  Although the veteran is capable of 
providing evidence of symptomatology, he is not capable as a 
lay person of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), and cases cited therein.  

In the absence of competent medical evidence showing the 
presence of residuals of frostbite of the feet, the service 
connection claim must be denied.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  




ORDER

A higher initial evaluation for status post myocardial 
infarction with coronary artery angioplasty and stent 
placement is denied.  

A higher initial evaluation for frostbite of the left hand 
with residual of mild edema is denied.  

A higher initial evaluation for frostbite of the right hand 
with residual of mild edema is denied.  

A higher initial evaluation for hiatal hernia with acid 
reflux is denied.  

A higher initial evaluation for bilateral knee strain with 
degenerative changes is denied.

A higher initial evaluation for left shoulder strain with 
mild degenerative changes is denied.  

A compensable evaluation for adjustment disorder with 
depressed mood from October 18, 1999, to October 2, 2000, is 
denied.  

A 10 percent evaluation for adjustment disorder with 
depressed mood, effective from October 2, 2000, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  

Service connection for frostbite of the feet is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

